DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2, 9-12, and 19-22 allowed.

The following is an examiner’s statement of reasons for allowance: 
Regarding Independent Claim 1, Mutalik et al. US 2017/0019723 A1 (hereinafter Mutalik) is considered to be the closest prior art reference of record. Claim 1 has been amended to recite the feature “where the processor is configured to set the optical power at the input port connected to the second active combiner to a magnitude equal to a fixed threshold above that of the input ports connected to the first plurality of ONUs”. Mutalik does not teach “where the processor is configured to set the optical power at the input port connected to the second active combiner to a magnitude equal to a fixed threshold above that of the input ports connected to the first plurality of ONUs”. Additionally, it would not have been obvious to one of ordinary skill in the art to modify Mutalik to include the feature “where the processor is configured to set the optical power at the input port connected to the second active combiner to a magnitude equal to a fixed threshold above that of the input ports connected to the first plurality of ONUs”, in view of any of the cited prior art references of record.
The same reasoning as above also applies to Independent claims 11 and 21. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID W LAMBERT whose telephone number is (571)272-7692. The examiner can normally be reached Monday to Friday, 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on (571)272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID W LAMBERT/Examiner, Art Unit 2636